Case 1:20-cv-01104-PLM-PJG ECF No. 15, PageID.118 Filed 11/20/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MICHIGAN RESTAURANT & LODGING                     )
ASSOCIATION, et al.,                              )
                     Plaintiffs,                  )
                                                  )      No. 1:20-cv-1104
-v-                                               )
                                                  )      Honorable Paul L. Maloney
ROBERT GORDON,                                    )
                            Defendant.            )
                                                  )

                  ORDER ESTABLISHING BRIEFING SCHEDULE

       Plaintiffs allege that Robert Gordon’s November 15, 2020, Emergency Order violates

their constitutional rights. Plaintiffs requested a temporary restraining order (ECF No. 10),

which this Court denied. Plaintiffs also request a preliminary injunction.

       Defendant Gordon must file a response brief to the request for a preliminary

injunction by 9:00 a.m. on Tuesday, November 24, 2020.

       Plaintiffs may file a reply by 12:00 p.m. (noon) on Wednesday, November 25, 2020.

IT IS SO ORDERED.

Date: November 20, 2020                                            /s/ Paul L. Maloney
                                                                Paul L. Maloney
                                                                United States District Judge
